--------------------------------------------------------------------------------

Exhibit 10.5

English Summary of
Employment Agreement

Party A: Jinjiang Chengchang Shoes Co., Ltd.
Party B: Guoqing Zhuang

In accordance with the Chinese Labor Contract Laws, the parties reach the
following agreements:

1. Term of the Contract: February 15, 2010 to February 15, 2011

2. Scope of the Work: Party B will serve as the chief executive officer of Party
A. Party A has the right to change Party B’s position and work scope as it deems
necessary, Party B shall not object to such change without proper cause.

3. Work Time and Vacation: Party A shall comply with the applicable laws and
regulations regarding work time and has right to adjust Party B’s work time
based on his work scope.

4. Compensation: RMB 20,000 per month. Party A shall have the right to adjust
Party B’s salary based on his performance, tenure, change of position, etc.

5. Social Insurance: both Parties shall participate in the social insurance in
compliance with the applicable laws and regulation.

6. Labor protection, working conditions and protection against occupational
hazards: Party A shall provide the labor protection and work condition as
required by the applicable law and regulations; protect Party B against
occupational hazards; and provide Party B with necessary trainings.

7. Miscellaneous: Party B shall comply with Party A’s confidentiality rules.

8. Amendment: this agreement can be amended only with consent of both Parties.

9. Termination and Renewal: the termination, expiration and renewal of this
agreement shall be governed by the applicable national, provincial and municipal
rules and regulations.

10. Dispute: if the parties have dispute regarding this agreement, the parties
may apply for mediation through Party A’s labor dispute mediation committee; if
the parties fail to resolve the dispute through mediation, the parties may
submit written application to the local labor dispute arbitration commission
within the time period permitted by the applicable regulation; if either parties
refuse to accept such decision, such party may bring action at the local
people’s court within 15 days from the receipt of the arbitration decision.

Party A: Jinjiang Chengchang Shoes Co., Ltd.
(SEAL)

Party B: Guoqing Zhuang
/s/ Guoqing Zhuang

--------------------------------------------------------------------------------